UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

HEALTHPLAN SERVICES, INC.,
a Florida corporation,
Plaintiff,

VS. Case No.: 8:18-cv-2608-T-23 AAS

RAKESH DIXIT, an individual,

FERON KUTSOMARKOS, an individual,
E-INTEGRATE, INC., a Florida corporation,
KNOWMENTUM, INC, a Florida
corporation, and

MEDIA SHARK PRODUCTIONS, INC., a
Florida corporation,

Defendants.

 

OBJECTION TO MOTION FOR DEFAULT JUDGEMENT
Defendants E-Integrate, Knowmentum and Media Shark, responding via Rakesh Dixit
who, in turn, is responding pro se, submits this objection to the Motion for Default Judgement,
on file herein, to demonstrate to the Court that there is a genuine issue of material fact in this
case that precludes the entry of a judgement as a matter of law.

This objection is based upon and supported by the following Statement and Summary of
Points.

DATED this 11" day of August, 2020, I served the foregoing document via email to:

"Frankel, William" <wfrankel@brinksgilson.com>,

"Alejandro (Alex) J. Fernandez" <alejandro.fernandez@akerman.com>,
"Avsec, Andrew J." <AAvsec@brinksgilson.com>,

"Fernandez, Alex" <afernandez@brinksgilson.com>,

"Leahu, Stephen J." <sleahu@brinksgilson.com>,

"Christou, Evi" <echristou@brinksgilson.com>,

Respectfully submitted by:

/s/ Rakesh Dixit
Rakesh Dixit
Defendant, Pro Se
STATEMENT:
In addition to the statement provided by Feron Kutsomarkos, Rakesh Dixit submits the following
objection for any ruling on a Default Judgement, or otherwise:

Since the last hearing amongst counsel and the court, the counsel currently representing plaintiff
HPS have not been identified. Following the last surprise admission by the court that a long-
standing relationship between the magistrate, her family and Andrew Lennox, existed, and that it
was previously hidden & undisclosed until Alex, et al, at Brinks-Gilison were either withdrawing
or being excused by HPS and that Lennox would attempt to take over. When it became apparent
that Lennox’s new role as counsel for HPS in this case would expose the inappropriate
relationship for the magistrate, the *swap,’ as I understand, was reversed.

Rakesh Dixit has inquired about the above with plaintiffs last known counsel, but no answer has
been received as of today’s filing (see Exhibit A —- Defendant’s correspondence to former and or
current Plaintiff's counsel).

Given the light shone upon the inappropriate court-to-counsel relationship exposed, obviously,
Amanda Arnold Sansone would agree that she is in no position to hand down orders, one way or
the other in this case. And since all defendants are ready to go to trial, with all discoveries being
completed by defendants, regardless of distractions hurled by counsel, who remain woefully
incomplete in fulfilling the request for production on behalf of HPS, I expect that the court will
either replace the magistrate or allow all parties proceed to trial. At that time, Rakesh Dixit will
make the necessary decisions regarding representation for the corporate entities... no such
decision is required at this time, other than to fulfill arbitrary processes & decisions established
& executed, respectively, by a conflicted magistrate.

Therefore, I join in Feron’s position and object to any and all Default Judgements recommended
by Plaintiff's counsel.
EXHIBIT A:
Dixit Defendants Response to Plaintiffs Motion for default Judgement in Case
818cv02608SDMAAS Healthplan Services Inc v Dixit et al
From:

Rak Rak@RakDixit.com

Subject: Re: [EXT] Dixit Defendants Response to Plaintiff's Motion for default Judgement in Case 8:18-cv-02608-SDM-AAS

Healthplan Services, Inc. v. Dixit et al

Date: August 12, 2020 at 4:53 PM

To:

Feron Kutsomarkos fkutsomarkos@gmail.com, Frankel, William wfrankel@brinksgilson.com, Andrew Lennox
alennox@lennoxlaw.com, Avsec, Andrew J. AAvsec@brinksgilson.com, Christou, Evi echristou@brinksgilson.com,
stephen.leahu@akerman.com, alejandro.fernandez@akerman.com, Cassie Lennox clennox@lennoxlaw.com

To all:

| agree with Feron’s position below and in her letter to be filed.

| also don’t believe the counsel currently representing plaintiff HPS have yet been identified. The last | recall, there was a surprise
admission by the court that a long-standing relationship between the magistrate, her family and Andrew Lennox, existed, and that it
was previously hidden & undisclosed until Alex, et al, at Brinks-Gilison were either withdrawing or being excused by HPS and that
Lennox would attempt to take over. When it became apparent that Lennox’s new role as counsel for HPS in this case would expose
the inappropriate relationship for the magistrate, the ‘swap,’ as | understand, we reversed.

Can anyone in this thread answer to this?

Given the light shone upon the inappropriate court-to-counsel relationship exposed, obviously, Amanda Arnold Sansone would agree
that ‘her honor’ is in no position to hand down orders, one way or the other in this case. And since | am ready to go to trial, with all
discoveries being completed or unfulfilled by HPS’ counsel, whomever they happen to be at the moment, | expect that the court will
either replace the magistrate or let this, and all parties proceed to trial, at which time, I'll make the necessary decisions regarding
representation for the corporate entities.

Therefore, | join in Feron’s position and object to any and all Default Judgements recommended by Plaintiff's counsel, and ask ‘you’ to
please include this in the below submission, on my behalf, and | also thank you in advance.

| would also appreciate acknowledgement of this correspondence by anyone representing HPS in this distribution, as | have only
received an out-of-office auto reply from Alex via his new firm's email system.

Best regards,

Rak

On Aug 12, 2020, at 3:51 PM, Feron Kutsomarkos <fkutsomarkos@ gmail.com> wrote:
Good afternoon,

Without counsel | am unable to submit this in any other manner. | am requesting your assistance in submitting and filing this with
the court, and thank you in advance for your help.

Attached is an image of the document | received in the mail on 08/10/2020, as well as my response. The Case Number listed in the
body of the document | received differs from what is listed in the header. To avoid confusion, | used the case number in the body of
the document but wanted to make the other known in case it is in error.

Thank you,

Feron

<Order 08:10:20.png>

On Wed, Aug 12, 2020 at 2:20 PM Rak Dixit <rak @rakdixit.com> wrote:

Good afternoon Bill,

| understand that there's been recent activity in our case from you/your side? Can you please send me an electronic copy of what
you had sent to the court as | am not in proximity to where it was delivered, but | discovered that an answer is due, soon.

Please let me know if it was you or another (Andy? Alex?, other??) that had created/sent the most recent filing to the court and if |
need to ask someone else to have that sent, here.

Best regards,
Rak.
On Mar 20, 2020, at 4:59 PM, Frankel, William <wfrankel@brinksgilson.com> wrote:

Rak,

 
 

This is to acknowledge receipt of your correspondence and to let you know that, pursuant to your request, we will endeavor to file
your response electronically with the court. Hopefully, we can accomplish this today. If not, we will do so Monday morning.

Regards,

Bill Frankel

William H. Frankel
Intellectual Property Attorney
312.321.7736 | Direct
312.316.1872 | Mobile
wirankel@brinksgilson.com
www.brinksgilson.com

Administrative Assistant: Jacqueline M. Masters
312.245.3452 | jmasters@brinksgilson.com

BRINKS GILSON & LIONE
NBC Tower - Suite 3600 | 455 N. Cityfront Plaza Drive | Chicago, IL 60611

Please Note: This message is intended for the individual or entity named above and may constitute a privileged and confidential
communication. If you are not the intended recipient, please do not read, copy, use, or disclose this message. Please notify the
sender by replying to this message, and then delete the message from your system. Thank you.

DO THE FIVE: Help Stop Coronavirus
1. HANDS Wash them often

2. ELBOW Cough into it

3. FACE Don't touch it

4, FEET Stay more than 3 feet apart
5. FEEL sick? Stay home

cance Original Message-----

From: Rak@Rakdixit.com <rak@rakdixit.com>

Sent: March 20, 2020 12:05 PM

To: Frankel, William <wfrankel@brinksgilson.com>; Andrew Lennox <alennox @lennoxlaw.com>; Alejandro (Alex) J. Fernandez
<alejandro. fernandez @ akerman.com>; Avsec, Andrew J. <AAvsec@brinksgilson.com>; Cassie Lennox
<clennox@lennoxlaw.com>; Fernandez, Alex <afernandez@brinksgilson.com>; Leahu, Stephen J. <sleahu@brinksgilson.com>;
Christou, Evi <echristou@brinksgilson.com>

Cc: Feroniki Kutsomarkos <fkutsomarkos@gmail.com>

Subject: [EXT] Dixit Defendants Response to Plaintiff's Motion for default Judgement in Case 8:18-cv-02608-SDM-AAS
Healthplan Services, Inc. v. Dixit et al

Good afternoon,

Without replacement counsel currently in place, due in large-part to the global pandemic and in an abundance of caution, as we
will deliver this (via a physical Drop Box in the Middle District of Tampa Courthouse), today, to enter our response with the Clerk
(spoke with Brenda and Jessica), | am sending the attached response and ask that anyone in this distribution, as a member of
Plaintiff's counsel, provide us with the assistance to electronically submit and file the attached with the court, as the defendant's
response and a part of the case; please reply here that you can and will.

While we are not lawyers or paralegals, we are taking the necessary steps to be able to take care of such efforts, directly &
electronically, so we thank you in advance for your assistance in this particular instance.

<Motion for Default Judgement_ Kutsomarkos response 081120.docx>
